The assignments of error are: First, the court erred in granting the motion of defendants to dismiss the case; second, the court erred in granting the motion of the defendants to quash the summons and dismissing the case. A reference to the record discloses the fact that the court neither dismissed the case nor granted a motion to quash the summons, but the judgment of the court as set out in the record is that the complaint be quashed and that the plaintiff be taxed with the costs. It will thus be seen that the assignments of error do not reach the rulings of the court actually made.
There being no assignments of error to the rulings made by the court, they must be taken as waived, and the judgment is affirmed.
Affirmed. *Page 273